DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Top surface 123 (paragraphs 0024, 0025, and 0027).
           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
206 (FIG. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both the printer and the blender (it is believed the blender should be 401) in FIG. 3 and reference character “309” has been used to designate both the doser and containers for collecting fines in FIG.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in FIG. 1C the lead line for 134’ does not go to the object and in FIG. 2 the lead line for 205 points to a paddle not the angled portion of the top of the keg.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “309” is used to designate the doser (paragraph 0040) and the container (paragraph 0042).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-7, 9, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikowa (2013/0052291) in view of Boyd et al (2004/0084814).
Morikowa discloses a method and apparatus for recycling build material powder that includes collecting excess build material in a container (34, FIG. 2; deemed equivalent to a keg), transferring the part cake (4, 4’) to a de-powdering station (300, FIG. 10), de-powdering the part cake to release a mixture of reusable powder and contaminants (FIG. 12), sieving the mixture with a vibrating sieve (365) to remove contaminants through a mechanism (367) and allow the reusable powder to fall into a container (361).  See paragraphs 0053, 0099-0109, and 0137. Although it does not express state that the contaminants are sent to a disposal container, it would have been obvious to one of ordinary skill in the art that disposal is intended because the contaminants are not a material that will be reused.  During the sieving the mixture is selectively dosed in that the exhausting apparatus is stopped to remove each level of molded parts.  See paragraphs 0123-0126.  
Boyd et al disclose a process and apparatus for recycling build material powder in which excess build material is collected in a container (88) during additive manufacture and the same container is used to collect powder during de-powdering.  See FIGS. 2B-2D and paragraphs 0021 and 0031-0038.
Morikowa does not indicate that the excess build material powder container (34) is the same as the reusable powder container (361).  It would have been obvious to one of ordinary skill in the art to use the excess build material powder container as the reusable powder container when de-powdering because it would require less equipment, both powder are being recycled to the powder supply of the additive manufacturing device and it is known to use a single container to collect both as evidenced by Boyd et al.
As to claims 4 and 12, it would have been obvious to one of ordinary skill in the art to remove fines from the reusable powder because additive manufacturing process require that the build material powder be in a certain size range.

Claim(s) 2, 3, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikowa (2013/0052291) in view of Boyd et al (2004/0084814) as applied to claims 1, 4-7, 9, 12-15, and 17  above, and further in view of Cox (2006/0214335).
It would have been obvious to one of ordinary skill in the art to provide virgin powder to the recycled material and blending in the combination of Morikowa and Boyd et al as described above because new material will need to be added as the build material is used and Cox (paragraphs 0052-0053 and 0057) teaches the desirability of blending the recycled powder and virgin powder to produce a blend that is not segregated.



Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morikowa (2013/0052291) in view of Boyd et al (2004/0084814) as applied to claims 1, 4-7, 9, 12-15, and 17 above, and further in view of Crabtree et al (2021/0387415).
Morikowa indicates to vibrate the sieve.  It would have been obvious to use ultrasonic vibration because this type of vibration is used in de-powdering of additively manufactured parts as evidenced by Crabtree et al (paragraph 0205).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose recycling of build material powder in additive manufacturing.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754